*255Order and judgment (one paper), Supreme Court, New York County (Carol Edmead, J.), entered February 10, 2005, which, to the extent appealed from, denied the petition and dismissed the proceeding brought pursuant to CPLR article 75 to, inter alia, vacate portions of an arbitration determination dated October 20, 2004, unanimously affirmed, without costs.
We discern no ground upon which the challenged portions of the arbitration determination might be disturbed. They do not violate a strong public policy, are not irrational, and there is no basis to conclude that the arbitrator, in making the award, exceeded any of the specifically enumerated limitations on his power set forth in CPLR 7511 (b) (1) (see Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City School Dist. of City of N.Y., 1 NY3d 72, 79 [2003]; Matter of Rice v Jamaica Energy Partners L.P., 13 AD3d 255 [2004]). Concur— Mazzarelli, J.P., Saxe, Sweeny, Catterson and Malone, JJ.